Citation Nr: 1732960	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss from April 10, 2013. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 25, 2011.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June to September 1980, and from February 1981 to February 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2009 and September 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In September 2016, the Board remanded this case for further development.  The development requested has been completed, and the claims are appropriate for appellate review.  


FINDINGS OF FACT

1.  The most probative evidence of record, namely, the October 2016 VA examiner's opinion, indicates that the worsened audiogram and speech recognition scores since April 2013 are not reliable or indicative of the Veteran's actual hearing acuity. 

2.  Prior to April 20, 2009, the Veteran had a combined disability rating of 40 percent, and he was not rendered unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities. 

3.  From April 20, 2009 to April 24, 2011, the Veteran had a combined disability rating of 60 percent, and he was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for bilateral hearing loss have not been met for any part of the rating period on appeal from April 10, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  Prior to April 20, 2009, the criteria for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from April 20, 2009 to April 24, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Hearing Loss from April 10, 2013

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran has a 50 percent disability rating for his bilateral hearing loss for the entire increased rating period on appeal (from April 10, 2013).  He contends that he is entitled to a higher rating because of the significant impact his hearing loss has on his daily life.  He has difficulty understanding normal conversation, distinguishing voices on the telephone, and hearing the television.  

His hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against his appeal for a disability rating in excess of 50 percent for bilateral hearing loss from April 10, 2013.

The evidence includes an April 2013 VA audiology note indicating that the Veteran reported a gradual decreased in his hearing since his last VA examination in April 2012.  An audiogram results reveal puretone thresholds of 70, 65, 60, and 65 decibels in the right ear, and 80, 75, 75, and 85 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Speech recognition was 24 percent in the right ear, and 12 percent in the left ear.  Unfortunately, the puretone results did not include the test frequency of 3000 Hz, and, thus, do not allow for the assignment of a level of hearing impairment under VA regulations.

Next, an August 2014 audiogram revealed puretone thresholds of 75, 70, 65, and 65 decibels in the right ear, and 75, 75, 75, and 90 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Speech recognition was 36 percent in the right ear, and 4 percent in the left ear.  Again, the audiogram did not include results at the 3000 Hz test frequency, and, thus, do not allow for the assignment of a level of hearing impairment under VA regulations.

An April 2016 audiogram revealed puretone thresholds of 75, 70, 65, and 65 in the right ear, and 70, 70, 75, and 85 in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Again, hearing was not tested at the 3000 Hz frequency.

The Veteran was afforded a VA examination in October 2016.  An audiogram revealed puretone thresholds of 90, 85, 90, 85, and 90 decibels in the right ear, and 80, 85, 95, 100, and 100 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 24 percent in the right ear, and 8 percent in the left ear.  The Board notes that application of these results to Tables VI and VII under 38 C.F.R. § 4.85 would warrant a 100 percent disability rating.  However, the VA examiner stated that there were inconsistencies noted with regard to the Veteran's puretone thresholds when compared to his previous examination performed six months prior.  Namely, some of his puretone thresholds decreased significantly, which was more than expected in that period of time.  The VA examiner further stated that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.  

After a review of all of the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of a disability rating in excess of 50 percent from April 10, 2013.  Although the audiogram results beginning in April 2013 have indicated worsened hearing, the 2016 VA examiner stated that the results showing impairment at that level are unreliable and cannot be used to determine the actual level of hearing acuity, as discussed above.  The Board finds the VA examiner's evaluation and opinion to be the most probative of record.  Therefore, the weight of the evidence does not establish entitlement to a disability rating in excess of 50 percent for bilateral hearing loss for any part of the rating period on appeal. 

The Board acknowledges the statements of the Veteran and his wife regarding the effect of his hearing loss disability on his daily life, including his occupation, and their contention that his hearing loss disability is worse than is reflected by the current 50 percent disability rating.  However, the Board finds that these statements alone do not warrant a higher disability rating.  Indeed, as noted above, the VA examiner's evaluation and opinion weigh against the assignment of a higher disability rating, and her opinion is the most probative of record.  She has medical expertise that the Veteran has not been shown to possess.    

For these reasons, the Board finds that the claim for a disability rating in excess of 50 percent for bilateral hearing loss from April 10, 2013 must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher disability rating throughout the increased rating period, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

TDIU Prior to April 25, 2011

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he has been unable to secure employment due to his service-connected disabilities since 2005.  He last worked in 2009 and is receiving Social Security Disability (SSD) benefits for psychiatric disabilities, his hearing loss disability, and various orthopedic disabilities, with a disability onset date as determined by the Social Security Administration (SSA) in 2005.

Prior to April 25, 2011, the Veteran had service connection for bilateral hearing loss, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; otitis media, evaluated as 10 percent disabling; an acquired psychiatric condition to include dysthymia and posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from April 20, 2009, when service connection was granted; and hemorrhoids, a crush injury to the right ring finger with fracture of the distal phalanx, chronic exertional compartment syndrome of the right lower extremity, and chronic exertional compartment syndrome of the left lower extremity, all evaluated as noncompensably disabling.  He had a combined rating of 40 percent prior to April 20, 2009, and 60 percent from April 20, 2009 to April 24, 2011.

The Board notes that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because, prior to April 25, 2011, he did not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

However, under 38 C.F.R. § 4.16(b), a TDIU evaluation on an extraschedular basis can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered a veteran unable to secure and follow substantially gainful employment.  Moreover, since the Director of Compensation considered and denied entitlement to an extraschedular TDIU in the first instance in a January 2017 report, the Board may consider awarding an extraschedular TDIU on de novo basis.

After a review of all of the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether an extraschedular TDIU is warranted for the period from April 20, 2009 to April 24, 2011.  However, the weight of the evidence is against an award of TDIU prior to April 20, 2009.  

The evidence in favor of the claim for TDIU includes multiple statements from the Veteran and his representative showing their belief that the Veteran is unemployable due to his service-connected disabilities.  For example, a January 2010 VA treatment note indicates that the Veteran reported an unstable work history, which he attributed to frequent ear infections that prompted multiple work absences for treatment.  He stated that he was fired from his last job for excessive absences, although he had been fired from other previous jobs for physical altercations, one with a customer and another with a fellow employee.  He stated that his longest job had lasted thirteen months at a construction firm.    

In addition, the VA treatment records and examination reports all indicate significant occupational impairment due to the service-connected PTSD, hearing loss, and otitis media.  For instance, an April 2010 VA treatment note indicates the Veteran reported increasing irritability and being easily angered in recent weeks, and had grabbed his wife's throat several days prior during an argument.  The psychiatrist noted symptoms of irritability, feeling angry, some hyperverbal behavior, pressured speech, feeling depressed at times, and occasional helpless and hopeless feelings, and assigned a Global Assessment of Functioning (GAF) score in the range of 45 to 50, which represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A May 2010 VA treatment record indicates he had difficulty understanding speech, and that he had recently failed a test for a new job due to poor hearing.  

Finally, the SSA determined that the Veteran was disabled from working effective December 1, 2005, noting that although he worked after the established disability onset date, this work was considered an unsuccessful work attempt.  The SSA's determination was based on degenerative joint disease, status post right hand injury, hearing loss, major depressive disorder, bipolar disorder, and posttraumatic stress disorder.  The SSA decision further found that the Veteran's psychiatric disabilities would result in moderate restrictions in activities of daily living, maintaining social functioning, and maintaining concentration, persistence, or pace.  Further, based on his orthopedic disabilities, the SSA determined that he cannot climb ladders, ropes, or scaffolds, can perform no more than occasional reaching, pushing, pulling, or fingering with the right upper extremity, that he must not work around concentrated exposures to hazards of vibrations, and he cannot perform work that requires acute binaural hearing.  The SSA also found that, mentally, the Veteran is limited to simple, routine, repetitive tasks, he can only adapt to gradual and infrequent changes in the work setting, he is limited to only occasional interaction with the public, co-workers, and supervisors, and he is limited to work where supervision is supportive.  The SSA decision noted that the Veteran's past relevant work included work as a truck driver, which requires medium exertion and is semiskilled vocationally, general labor, which requires heavy exertion and is unskilled vocationally, and carpenter, which requires heavy exertion and is unskilled vocationally.  Accordingly, the SSA concluded that the demands of the Veteran's past relevant work exceeded the residual functional capacity.

The Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, the Board has considered the SSA records and determination in assessing whether the criteria for a TDIU have been met.

In this case, the record shows that the Veteran's service-connected hearing loss, tinnitus, otitis media, and psychiatric disabilities, combined, rendered him unable to secure and follow substantially gainful employment from April 20, 2009, when service-connection for the psychiatric disability was granted.  

Prior to April 20, 2009, however, the Veteran only had service connection for bilateral hearing loss, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, otitis media, evaluated as 10 percent disabling, and several other disabilities evaluated as noncompensably disabling as outlined above.  While the record certainly shows that the Veteran had some occupational impairment due to his hearing loss, tinnitus, and otitis media, and that he had occasional pain and discomfort due to his right finger disability and hemorrhoids, the Board agrees with the Director of Compensation to the extent that, prior to April 20, 2009, the weight of the available objective medical evidence does not support the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the service-connected disabilities prevented all employment prior to April 20, 2009.     

In sum, the weight of the evidence is against an award of TDIU prior to April 20, 2009.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met from April 20, 2009, to April 24, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of an April 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements, including his testimony at the May 2014 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).












[CONTINUED ON NEXT PAGE]

ORDER

A disability rating in excess of 50 percent for bilateral hearing loss is denied for the entire rating period on appeal from April 10, 2013.  

A TDIU is denied prior to April 20, 2009.

A TDIU is granted from April 20, 2009, to April 24, 2011.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


